Per Curiam. This was an action of debt on a bond. The evidence would support á larger verdict than was rendered. A great many errors are assigned which it would serve no useful purpose to discuss. We have examined them all carefully and find none which would authorize a reversal of the judgment. There is a formal defect in the judgment as written up, but no injury can arise from it, the whole judgment order being correct in substance. It clearly appears that the debt adjudged against the defendants is to be discharged upon the payment of damages, to wit, the sum of $1,760, interest thereon and costs of suit. Under such order, execution could on’y issue for said sum of $1,760, and interest thereon from the date of the- judgment, and the costs. And the payment of such amount would work a discharge of the whole judg-t ment. In the cases cited by counsel, there was more than a mere informality in the judgment order. The defendant was, by the order entered, required to pay more than was due — more than the damages — in some of the cases the debt and damages, and there was nothing in the order to protect him from such consequence. There is no reason shown why the judgment should be reversed, and it will, therefore, be affirmed. Judgment affirmed.